Citation Nr: 1535159	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the April 2011 rating decision, the RO granted service connection for an anxiety disorder (claimed as PTSD), evaluated at 10 percent disabling, effective from September 3, 2010.  In the July 2011 rating decision, the RO denied entitlement to a TDIU rating.

In March 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Hartford, Connecticut.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic claims file (Veterans Benefits Management System (VBMS)).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder manifests mild symptoms of anxiety, sleep impairment, and claustrophobia, resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran does not suffer from symptomatology of such severity as to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for an anxiety disorder (claimed as PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and service treatment records, and in September 2010, December 2010, April 2012 and November 2014, he was afforded formal VA examinations. The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected anxiety disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent for an anxiety disorder is not warranted at any time during the pendency of this claim.  

Upon receipt of the Veteran's claim, he was afforded a VA psychiatric examination in September 2010.  The Veteran presented with mild and various symptoms of anxiety.  One set of symptoms was related to panic like episodes that the Veteran reported experiencing from 2 to 3 times per year.  These created excessive worry, palpitations and heavy breathing.  The Veteran also reported claustrophobia resulting in considerable discomfort at being confined into small or crowded quarters.  He also reported hypervigilance.  The Veteran described no other significant psychiatric or psychological symptoms other than a history of alcohol abuse.  

It was noted that the Veteran had been highly successful in his career as an executive in the automobile retail business for much of his adult life.  He was presently 4 years retired from full-time work but stayed busy in part by teaching courses in business at a local college.  The Veteran also reported a good relationship with his second wife of 6 years.  He also had close and loving relationships with his daughters and their families, as well as having a number of friends.  Examination revealed him to be fully alert, oriented and cooperative.  There were no signs or symptoms of psychosis.  His mood was assessed as mildly euthymic with no homicidal or suicidal ideation.  His affects were wide ranging and well-modulated.  There were no significant cognitive impairments and there was no evidence of behavioral or impulse dyscontrol.  He was also noted to have an impressive capacity for social engagement.  He was diagnosed with a mild anxiety disorder and alcohol abuse in full remission.  The examiner concluded that the Veteran suffered from mild symptoms of anxiety.  There was no clinical evidence to warrant a diagnosis of PTSD.  The examiner concluded that the current GAF rating signifies an only minimally impaired functional status.  

A November 2010 statement from a VA therapist notes that the Veteran continued to experience symptoms of avoidance and hyperarousal.  He had problems with anger and irritability that impacted his relationships with his family and others and had caused difficulties in social and occupational functioning.  

According to an April 2012 VA examination report, the Veteran was suffering from an anxiety disorder.  He described symptoms of claustrophobia and irritability.  He noted that these symptoms had decreased since his last examination, but he was experiencing more depressive symptoms including increased fatigue, decreased libido, and decreased concentration.  However, a sleep disorder had not been ruled out and these symptoms may be the direct result of sleep deprivation due to a physiological condition.  A GAF score of 70 was assigned at this time and the examiner concluded that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  

Examination revealed a depressed mood with anxiety.  There was also chronic sleep impairment and mild memory loss.  The Veteran also experienced disturbances of motivation and mood.  There were no other symptoms attributable to his anxiety disorder.  The Veteran was appropriate and cooperative during the evaluation and he denied symptoms of psychosis.  He denied current or past suicidal or homicidal ideation and he was judged to be of no danger to himself or others.  Insight and judgment were grossly intact.  It was noted that since his last examination, his symptoms of anxiety had decreased and he had "better relationships with [his] wife and daughters."  He was presently working part0time and pursued leisure activities with his wife and friends.  The Veteran did report feelings of distress regarding his poor physical health and his decreased ability to do things that he used to enjoy due to poor health.  

The Veteran was most recently afforded a VA examination to determine the current level of severity of his service-connected anxiety disorder in November 2014.  The Veteran was noted to be suffering from an unspecified anxiety disorder.  The examiner concluded that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; his symptoms were controlled by medication.  It was noted that the Veteran was interviewed for 60 minutes and that his electronic record was reviewed.  During the interview, the Veteran reported that he was unable to teach anymore because he was too fatigued.  He also reported that he continued to have good relationships with family members and friends.  He enjoyed getting together with friends and had hobbies, such as working on his car.  He was also involved with a group of interested citizens contesting a planning and zoning decision that would impact property values in his neighborhood.  He was also planning to travel the country with his wife.  He was, however, frustrated with more pain and fatigue as he aged.  

Examination revealed the Veteran to be casually dressed and well-groomed.  Affect was full and the Veteran's speech rate, tone and volume were within normal limits.  His speech content was also logical and goal-directed.  The Veteran was deemed to be appropriate and cooperative during the evaluation and he denied any auditory or visual hallucinations.  He also denied any other symptoms of psychosis.  Suicidal and homicidal ideations were also denied and the Veteran was judged to be of no danger to himself or others.  His insight and judgment were found to be "grossly intact."  No other symptoms were identified and the GAF score was found to "be at least 75-80."  The Veteran was noted to have good functioning in all areas and was interested and involved in a wide range of activities.  He was socially effective.  

The preponderance of the above evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated.

The Veteran's disability is currently rated under Diagnostic Code 9413.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9413, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 10 percent evaluation is provided for an acquired psychiatric disorder that causes an occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A higher evaluation of 30 percent is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

In the present case, the record reflects that the Veteran has exhibited symptomatology such as anxiety, sleep impairment and claustrophobia.  However, despite this symptomatology, he has not been found to suffer from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  Rather, the Veteran has been noted to have a wife, an active social life and a diverse number of hobbies.  While he has quit working as a teacher, there is nothing of record to suggest that this was due to his service-connected anxiety disorder.  As such, there is no evidence of record to suggest that the Veteran suffers from a degree of social and occupational impairment necessary to warrant a higher evaluation of 30 percent.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent for his service-connected anxiety disorder.  He testified in March 2012 that he experienced anxiety, sleep impairment and claustrophobia.  However, despite the Veteran's reported symptoms, he has not demonstrated that he meets the criteria for a higher evaluation of 30 percent.  Specifically, he has not provided VA with any evidence to demonstrate that his symptoms have, at any time during the pendency of this claim, been of such severity as to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, his assertions fail to demonstrate that an evaluation in excess of 10 percent is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected anxiety disorder on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as anxiety, depression, and sleep impairment.  The currently assigned 10-percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extra-schedular referral under 38 C.F.R. § 3.321(b)(1) in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder (claimed as PTSD) is denied.  


REMAND

The Veteran contends that he is entitled to a TDIU rating as a result of the combined effect of his service-connected disabilities.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to an October 2010 VA treatment note, the Veteran had to quit his job as an executive with the automobile industry because he was unable to travel on an airplane due to claustrophobia, which is associated with his service-connected anxiety disorder.  A November 2010 statement from a VA therapist indicates that the Veteran continued to experience symptoms of avoidance and hyperarousal.  He had problems with anger and irritability that impacted his relationships with his family and others and had caused difficulties in social and occupational functioning.  

The Veteran was afforded a VA examination in May 2011 concerning the issue of employability.  According to the examiner, the Veteran's main impairing diagnoses were hypertension with a note of abnormal microalbuminuria likely from diabetes mellitus with nephropathy and coronary artery disease.  The examiner concluded that the Veteran's level of cardiac function did not preclude him from a full-time sedentary job.  "In other words, given the aforementioned service-connected conditions and clinical information, it is at least as likely as not that the veteran is able to maintain a gainful sustained full time sedentary capacity."  

The Veteran was afforded a VA examination in March 2013 for his diabetes mellitus.  According to the examiner, the Veteran retired from the automobile industry in 2002.  It was noted that the Veteran took a retirement package because he had recently had a bypass and could not handle the walking in airports involved with traveling for the job.  He was noted to be currently employed as an adjunct teacher but had not taught since November 2012 because it tired him out.  Given the history of congestive heart failure, it was as likely as not that the Veteran's fatigue and exercise limitation was related to his cardiac disease.  

According to a November 2014 VA psychiatric examination report, the Veteran stated that he was unable to work due to his service-connected heart disease.  However, the examiner noted that since this was a psychological examination, she was unable to provide information regarding the Veteran's medical condition.  It was noted, however, that his mental health disorder alone did not render him unemployable.  

Presently, it is not clear whether the Veteran's service-connected disabilities, taken as a whole, render the Veteran incapable of performing the mental and physical acts required to secure and following a substantially gainful occupation.  The Veteran is presently service-connected for coronary artery disease (rated as 60 percent disabling as of July 30, 2010, and as 100 percent disabling as of February 19, 2013), diabetes mellitus type II with nephropathy (rated as 20 percent disabling as of July 30, 2009), an anxiety disorder (claimed as PTSD) (rated as 10 percent disabling as of September 3, 2010) and erectile dysfunction (rated as 0 percent disabling as of July 30, 2010.  The combined service-connected rating is 70 percent from July 30, 2010, and 100 percent from February 19, 2013.

As previously noted, VA examination reports do not reflect that the Veteran is unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability.  Nonetheless, the Veteran's claim of entitlement to TDIU has not been considered in light of combined effect of all of his service-connected disabilities.  As such, the Veteran should be scheduled for a VA examination (or examinations if necessary) to determine the occupational impairment arising from all of his service-connected disabilities, including his coronary artery disease, diabetes mellitus type II with nephropathy, and an anxiety disorder (claimed as PTSD).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination (or examinations if deemed necessary) by appropriate physicians to determine the degree of impairment associated with his service-connected disabilities of coronary artery disease, diabetes mellitus with nephropathy, and an anxiety disorder (claimed as PTSD).  The Veteran's claims file and a copy of this remand must be provided to the examiner (or examiners) assigned to this case.  The examiner(s) is asked to perform all indicated tests and studies and describe in detail all occupational impairment and impairment to the Veteran's activities of daily living associated with each service-connected disability.

The Veteran's lay statements must be considered and discussed and a complete rationale must be provided in support of all opinions offered.  

2.  The AOJ should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then re-adjudicate the issue of TDIU due the service-connected disabilities, in light of all of the evidence of record.  If the benefit sought remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford them a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


